Case 1:18-cr-00204-NGG-VMS Document 821 Filed 12/20/19 Page 1 of 1 PageID #: 11255

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
   BDM:KKO                                            271 Cadman Plaza East
   F. #2017R01840                                     Brooklyn, New York 11201



                                                      December 20, 2019

   By ECF

   The Honorable Nicholas G. Garaufis
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:      United States v. Keith Raniere, et al.
                          Criminal Docket No. 18-204 (S-2) (NGG)

   Dear Judge Garaufis:

                   Enclosed please find a stipulation executed by the United States and Sara
   Bronfman in the above-referenced criminal case (the “Stipulation”). Pursuant to the terms of
   the Amended Preliminary Orders of Forfeiture entered as to Nancy Salzman, Lauren
   Salzman and Allison Mack on or about July 17, 2019, the United States was instructed to
   send direct notice to all persons known to have an interest in any of the assets listed therein.
   The United States sent notice to Sara Bronfman, inter alia, that the government was seeking
   to forfeit these assets, including the real properties located at 447, 455 and 457 New Karner
   Road, Albany, New York (the “New Karner Road Properties”). The enclosed Stipulation,
   resolves Sara Bronfman’s claim to the New Karner Road Properties. The government
   respectfully requests that the Court “so-order” the enclosed Stipulation.

                 Thank you for Your Honor’s consideration of this submission.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                               By:     /s/
                                                      Karin Orenstein
                                                      Assistant U.S. Attorney
                                                      (718) 254-6188
   cc:    Counsel of Record (by ECF)
